Citation Nr: 1813374	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  13-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1975 to February 1978 and from October 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran timely filed a Notice of Disagreement (NOD) in March 2012.  In November 2013, the RO issued a Statement of the Case (SOC) continuing the denial of a compensable rating.  The Veteran perfected his appeal through a December 2013 VA Form 9. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss has worsened and continues to debilitate him.  After a review of the claims file, the Board finds that a remand of the Veteran's claim is required to allow for further development of the record.

In connection with his claim, the Veteran was afforded a VA examination most recently in July 2011.  On examination, the audiological evaluation revealed puretone thresholds, in decibels, to be: 

HERTZ

1000
2000
3000
4000
RIGHT
25
60
70
90
LEFT
35
65
70
90

The puretone threshold averages were 61 in the right ear and 65 in the left ear.  The Maryland CNC Word List Speech Recognition scores were 84 percent in the right ear and 92 percent in the left ear.  Based on these findings, the RO assigned a zero percent disability rating, in accordance with 38 C.F.R. § 4.86.  

In connection with his claim, however, the Veteran has submitted the results of a June 2012 audiology evaluation by a private treatment provider.  The results of this evaluation showed puretone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
50
60
75
95
LEFT
30
60
75
90

The audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  An "unaided recognition score" of 52 percent in each ear was documented; however, it was not specified which test was used.  These findings reflect substantially different results than the VA examination discussed above.  

VA regulation specifically requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  In this case, it is unclear whether the private audiology examination met these criteria, to include whether the "unaided recognition score" was obtained through a controlled speech discrimination test (Maryland CNC).  

The United States Court of Appeals for Veterans Claims (Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2012) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to obtain the necessary clarification.  

In addition, as the private examination report reflects substantially different results than the VA examination performed approximately one year prior, the Board finds that a contemporaneous medical examination is required to determine the current severity of the Veteran's service-connected bilateral hearing loss, as it appears his disability may have increased in severity.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary information and authorization from the Veteran, attempt to obtain clarification from the provider who performed the June 2012 examination as to whether it was performed by a state-licensed audiologist and whether the Maryland CNC test was used to obtain the speech recognition values.

2. Afford the Veteran a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  Access to records in the Veteran's electronic VA claims files should be made available to the examiner for review in connection with the examination.  In addition to providing audiometric findings, the examiner should fully describe the effect of the Veteran's hearing loss disability on his occupational functioning and his daily activities.  

3. Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




